DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-13, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites a step of forming a frame, but the limitation “using an additive manufacturing system” does not clearly set forth or describe any step of forming. Merely using an additive manufacturing system does not necessitate additively forming the claimed frame, for example, a selective laser consolidation system could form a component through laser machining, a computer system which controls an additive manufacturing apparatus could also control a metal extrusion line which creates wires for a frame, an additive manufacturing system could create a three-dimensional model of the frame off which actual production is based, etc. The broadest reasonable interpretation of broadly using any additive manufacturing system to contribute in some way to the forming of the frame cannot be determined.

Claims 9-13 are rejected under 35 USC 112(b) because they depend on claim 8.
Regarding claims 13 and 16, it is not clear if “a mixture of superhard powder and ceramic or cermet powder” requires choosing either a mixture of superhard particles and ceramic or a cermet, for which the cermet is not necessarily mixed with the superhard particles, or requires choosing either a mixture of superhard particles and ceramic or mixture of superhard particles and cermet. 
Regarding each of claims 12-13, 15-16, and 20, it is not clear what does or does not qualify as “intermediate” powder. As both independent claims 8 and 14 require embedding a frame in superhard powder, the superhard powder is to some extent intermediate in the frame structure. Further, as the claimed can comprises the claimed superhard powder, the superhard powder is intermediate of the can. Claims 12, 15, and 20 can be rendered more definite by specifying some positional relationship the intermediate powder has with the frame, and substrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atkins (US20200040662).
Regarding claim 1, Atkins discloses a method for manufacturing a cutter (PDC cutter [0032], [0061], [0066-69]). Atkins discloses placing a can (can 20 Figs 1-7, [0008-23]) into a press (sintering assembly 10 Figs 1-7, [0008-23] in HTHP process [0004], [0006], [0033]). Atkins discloses the can comprises superhard powder (diamond grains 40 [0061], Figs. 1-7), a leaching frame (leach-enhancing material 50 Figs. 1-8, in the form of a mesh [0061]) embedded in the superhard powder (Figs. 1-7, [0061]), and catalyst (substrate which catalyzes [0036]). Atkins operates the press (sintering assembly) to sinter the superhard powder, thereby forming a polycrystalline superhard cutting head ([0031-33], cutter 210 Fig. 10).  Atkins discloses exposing at least a portion of the polycrystalline superhard cutting head and the frame to acid for removing at least a portion of the catalyst from the polycrystalline superhard cutting head (acid pre-leaching removes a portion of the sintering aid catalyst [0041], acid leaching to remove sintering aid [0043]). Atkins discloses an embodiment in which the leaching frame (acid-labile leach-enhancing material 50 may be in the form of a mesh [0061]) which comprises a plurality of branches extending throughout the entirety of the cutting head (Figs. 6A-6B). As the frame extends throughout the entirety of the head each branch of some plurality of branches has an inner end located adjacent to a front face of the cutting head and an outer end located adjacent to a side of the cutting head. Note that the leaching frame of claim 1 is open to additional 
Regarding claim 2, Atkins discloses that the leaching frame is preformed which would necessitate forming the leaching frame [0061]. Atkins discloses loading the leaching frame into the can; and loading superhard powder into the can [0061].
Regarding claim 5, Atkins discloses the cutting head is a cutting table [0004-06], [0031].
Regarding claim 7, Atkins discloses the can comprises catalyst by loading a substrate into the can [0036], and the substrate is bonded to the polycrystalline superhard cutting table while operating the press (sintering assembly) [0033], [0078].
Regarding claim 8, Atkins discloses a method for manufacturing a cutter (PDC cutter [0032], [0061], [0066-69]). Atkins discloses that a leaching frame is preformed which would necessitate forming the leaching frame [0061].  Atkins discloses applying a coating which may be Co to the leaching frame [0039], [0055], [0067] and that Co is a sintering aid catalyst in forming polycrystalline diamond cutter [0004-06], [0036], [0067] thereby meeting the claimed limitation of applying a catalyst to the leaching frame forming a composite frame. Atkins discloses placing a can into a press (sintering assembly 10 Figs 1-7, [0008-23] in HTHP process [0004], [0006], [0033]) the can comprising superhard powder and the composite frame embedded in the superhard powder (Figs. 1-7, [0061-63]).  Atkins operates the press (sintering assembly) to sinter the superhard powder, thereby forming a polycrystalline superhard cutting head ([0031-33], cutter 210 Fig. 10).  Atkins discloses the catalyst portion of the frame disperses within the superhard powder [0067]. Atkins discloses exposing at least a portion of the polycrystalline superhard cutting head and the remaining leaching frame to acid for removing at least a portion of the catalyst from the polycrystalline superhard cutting head (acid pre-leaching removes a portion of the sintering aid catalyst [0041], acid leaching to remove sintering aid [0043]). Atkins discloses the acid tunnels into the polycrystalline superhard cutting head by dissolving the remaining leaching frame [0041-43] (cavities 90 Figs. 1-7).
.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20090313908), cited in the IDS dated June 23, 2020.
Regarding claim 14, Zhang discloses a method for manufacturing a cutter (cutting structure [0003]). Zhang discloses placing a can into a press (placing metal enclosure in an HPHT apparatus [0024], [0028]). Zhang discloses the can comprises superhard powder [0024], [0028] and a catalyst frame (metal fibers such as cobalt or nickel fibers (or rods), may be used in forming the PCD body so that the resulting body has a metal filled pathway though [0040], metal catalyst, such as cobalt or other Group VIII metals, may be included with the unsintered mass of crystalline particles to promote intercrystalline diamond-to-diamond bonding [0024]) embedded in the superhard powder ([0024], the metal fibers as filler material [0040]). Zhang discloses operating the press to sinter the superhard powder, thereby forming a polycrystalline superhard cutting head ([0024], [0028], cutter Figs. 4A-E).
Regarding claim 15, the superhard powder introduced into the can [0024], [0028] meets the broadest reasonable interpretation of some intermediate powder. Zhang discloses loading a substrate into a can for sintering [0044-45], and such binding a substrate comprises additional intermediate material [0045].
Regarding claim 16, superhard powder meets the claimed limitation of superhard powder [0024], [0028], and Zhang discloses that the superhard powder could also contain mixtures and solid solutions of Al, Si, carbides, nitrides, carbonitrides and borides of Group IVa, Va, and VIa transition metals of the periodic table (ceramics) [0032] or at least one of Group .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US20170183267) in view of Atkins (US20200040662).
Regarding claim 8, Perkins discloses a method for manufacturing a cutter (thermally stable polycrystalline super hard construction: title, [0001-02], formed into a cutter [0002], [0024], [0032], Fig. 4). Perkins discloses placing a can into a press (a pre-sinter assembly, which may be encapsulated in a capsule for an ultra-high pressure furnace [0057], bonded together in the HP/HT press during sintering [0077]). Perkins discloses the can comprises a green body comprising superhard powder and a catalyst embedded in the superhard powder [0053-54], [0148], [0150]. Perkins discloses operating the press to sinter the superhard powder, 
Perkins discloses modifying the formed composite part geometry to improve leachant penetration [0042-44], and Perkins is open to sources of catalyst material beyond the powder mixture [0057] but Perkins does not disclose embedding a structure which would meet the claimed composite frame.
Atkins teaches a method for manufacturing a cutter (PDC cutter [0032], [0061], [0066-69]). Atkins discloses applying a coating which may be Co to a preformed leaching frame [0039], [0061], [0055], [0067] and that Co is a sintering aid catalyst in forming polycrystalline diamond cutter [0004-06], [0036], [0067] thereby teaching forming a leaching frame and applying a catalyst to the leaching forming a composite frame. Atkins teaches placing a can into a press (sintering assembly 10 Figs 1-7, [0008-23] in HTHP process [0004], [0006], [0033]) the can comprising superhard powder and the composite frame embedded in the superhard powder (Figs. 1-7, [0061-63]). Atkins sinters the powder to form a polycrystalline superhard cutting head ([0031-33], cutter 210 Fig. 10). Atkins teaches that the process with leached structure improves leaching rate and depth when compared with conventional leaching (Fig. 9, [0071]), and identifies processes which directly mix catalyst powder with superhard powder as conventional [0004-05].
Both   Perkins and Atkins teach similar processes for forming sintered cutters from superhard powder and catalyst material. Perkins teaches mixtures of catalyst powder with superhard powder [0053-54], and Perkins teaches such processes taught by Atkins are conventional [0004-05].

Regarding claim 9, Perkins discloses applying the superhard powder as part of a slurry and curing the slurry (slurry was dried) to form a green cutting head [0148], [0150]. The process of mixing the composite frame with the slurry as applied in the process of Perkins in view of Atkins meets the limitation of applying the slurry to the composite frame.
Regarding claim 10, Perkins discloses the superhard powder comprise a mixture of fractions of diamond particles or grains that differ from one another discernibly in their average particle size [0059] thereby meeting the claimed requirement that the superhard powder comprises a first powder having a first particle size and a second powder having a second particle size, and the first particle size is less than the second particle size.
Regarding claim 11, Perkins discloses embodiments in which the green body is separately sintered in a furnace before joining to a substrate [0078]. As Perkins teaches this step occurs at around                         
                            1200
                            °
                        
                    C [0078], and the binder is methanol [0148], [0150]. The separate sintering at around                         
                            1200
                            °
                        
                    C would necessarily remove any residual binder thereby creating a brown part which would meet the claimed limitation of a brown cutting head. Perkins discloses sintering activities melt catalyst materials [0049]. 
Regarding claim 12, Perkins discloses placing the separately sintered brown part and a substrate in the can (suitably shaped canister) and sintered [0078]. Both Perkins (unleached region 52 Fig. 3, [0122]) and Atkins (unleached region 110 Figs. 1-7) teach a region intermediate of the leached portion of the cutter and the substrate. Perkins teaches this region is formed of the powder material which forms the cutter head [0122], and Atkins shows the unleached portion is separate from the section with the structure meeting the claimed frame 
Regarding claim 13, the powder mixture disclosed by Perkins to form the cutter include mixtures of superhard particles and the ceramic WC (tungsten carbide) [0148], [0150]. Perkins [0117] discloses that the intermediate (unleached) region is formed of superhard powder.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US20170183267) in view of Zhang (US20090313908)
Regarding claim 14 Perkins discloses a method of manufacturing a cutter (thermally stable polycrystalline super hard construction: title, [0001-02], formed into a cutter [0002], [0024], [0032], Fig. 4). Perkins discloses placing a can into a press (a pre-sinter assembly, which may be encapsulated in a capsule for an ultra-high pressure furnace [0057], bonded together in the HP/HT press during sintering [0077]) Perkins discloses the can comprises a green body comprising superhard powder and a catalyst embedded in the superhard powder [0053-54], [0148], [0150]. Perkins discloses operating the press to sinter the superhard powder, thereby forming polycrystalline superhard cutting head [0063], [0119], [0149], [0151]. 
Perkins discloses modifying the formed composite part geometry to improve leachant penetration [0042-44], and Perkins is open to sources of catalyst material beyond the powder mixture [0057] but Perkins does not disclose embedding a structure which would meet the claimed catalyst frame.
Zhang teaches a method for manufacturing a cutter (cutting structure [0003]). Zhang teaches placing a can into a press (placing metal enclosure in an HPHT apparatus [0024], [0028]), the can comprising superhard powder [0024], [0028] and a catalyst frame (metal fibers such as cobalt or nickel fibers (or rods), may be used in forming the PCD body so that the resulting body has a metal filled pathway though [0040], metal catalyst, such as cobalt or other 
Both   Perkins and Zhang teach similar processes for forming sintered cutters from superhard powder and catalyst material. Perkins teaches mixtures of catalyst powder with superhard powder [0053-54], and Perkins teaches such processes taught by Atkins are conventional [0004-05].
It would have been obvious for one of ordinary skill in the art to embed the catalyst structure taught by Zhang in the superhard powder in the process taught by Perkins because Zhang teaches such structures improve leaching of material [0050] over the type of process taught by Perkins, and Perkins teaches modifying system parameters to improve leaching [0042-44]. 
Regarding claim 17, Perkins discloses applying the superhard powder as part of a slurry and curing the slurry (slurry was dried) to form a green cutting head [0148], [0150]. The process of mixing the composite frame with the slurry as applied in the process of Perkins in view of Zhang meets the limitation of applying the slurry to the composite frame.
Regarding claim 18, Perkins discloses the superhard powder comprise a mixture of fractions of diamond particles or grains that differ from one another discernibly in their average particle size [0059] thereby meeting the claimed requirement that the superhard powder 
Regarding claim 19, Perkins discloses embodiments in which the green body is separately sintered in a furnace before joining to a substrate [0078]. As Perkins teaches this step occurs at around                         
                            1200
                            °
                        
                    C [0078], and the binder is methanol [0148], [0150]. The separate sintering at around                         
                            1200
                            °
                        
                    C would necessarily remove any residual binder thereby creating a brown part which would meet the claimed limitation of a brown cutting head. Perkins discloses sintering activities melt catalyst materials [0049]. 
Regarding claims 15 and 20, Perkins discloses placing the separately sintered brown part and a substrate in the can (suitably shaped canister) and sintered [0078]. Perkins discloses a region (unleached region 52 Fig. 3, [0122]) intermediate of the leached portion of the cutter and the substrate. Perkins teaches this region is formed of the powder material which forms the cutter head [0122]. As Perkins [0117] teaches that the intermediate (unleached) region is formed of superhard powder, forming the intermediate region must comprise introducing some intermediate powder to the can.
Regarding claim 16, the powder mixture disclosed by Perkins to form the cutter include mixtures of superhard particles and the ceramic WC (tungsten carbide) [0148], [0150]. Perkins discloses that the intermediate (unleached) region is formed of the superhard powder mixture [0117]. [0139], 

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US20200040662) as applied to claim 1 above, and further in view of Perkins (US20170183267).
Regarding both claim 6, Atkins does not disclose forming a chamfer in a periphery of the cutting head.

Both Atkins and Perkins teach similar processes for forming cutters. Atkins teaches that the intended use of the cutter is for an earth-boring drill bit [0001].
It would have been obvious for one of ordinary skill in the art to grinding the sintered cutter to form a chamfer in a periphery of the cutting head at the front face in the process disclosed by Atkins because Perkins teaches that grinding a chamfer defines a cutting shape in the same type of cutter for the same use as the cutter of Atkins. As Atkins shows the leaching frame extends through the periphery of the machining end of the cutter (Figs. 6B, 8B-D), grinding a chamfer in the cutter in the process disclosed by Atkins would necessarily result in outer ends of some plurality of branches of the frame behind the chamfer.
Regarding claim 3, Atkins disclose embodiments of the leaching frame which have a base disk (Figs. 3B, 8B-D). Considering Atkins discloses leaching frames with base disks and pluralities of branches (Figs. 3B, 6B, 8B-D) for the same leaching purposes [0007], [0081], it would have been obvious for one of ordinary skill in the art to form a leaching frame disclosed by Atkins to have both a base disk and a plurality of branches. As grinding to form the chamfer in the process of Atkins in view of Perkins as applied above would necessarily grind a portion of .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US20200040662) as applied to claim 1 above, and further in view of Stoyanov (US20160332236).
Atkins discloses that the frame is preformed [0061-63] but Atkins does not disclose steps of forming the frame embedded in the superhard material.
Stoyanov teaches producing a cutting tool [0004] from hard powder material [0020]. Stoyanov teaches lattice structure on the interior of the cutting tool [0016]. Stoyanov teaches additive manufacturing components of the cutting tool [0005], [0019], [0028]. Stoyanov teaches that additive manufacturing techniques have the advantage of minimal material use while maintaining mechanical strength [0028].
Both Atkins and Stoyanov teach forming sintered cutting components. 
It would have been necessary to form the preformed frame in the process disclosed by Perkins to use some process for forming the leaching frame. Given the necessity of some process it would have been obvious for one of ordinary skill in the art to look to the art for guidance in determining proper forming processes. In looking to the art it would have been obvious for one of ordinary skill in the art to use some additive manufacturing process to form the frame because Stoyanov teaches that additive manufacturing processes have the advantage of minimal material use while maintaining mechanical strength. An additive manufacturing process necessitates using some additive manufacturing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (US 20180334859) discloses a method for manufacturing a cutter (cutting element [0007-08]) comprising: placing a can into a press, the can comprising superhard powder, a leaching frame embedded in the superhard powder [0042].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736